DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perng et al, US Patent 7,122,484 (newly submitted).

Regarding claim 14, Perng teaches a method of making a semiconductor device, comprising depositing a dielectric layer 33 over an interconnect segment 31; forming an opening 34/37 through the dielectric layer to expose the interconnect segment, wherein the opening defines a sidewall of the dielectric layer (figures 8-9); neutralizing a charge buildup on the semiconductor device, wherein neutralizing the charge buildup comprises applying a neutralization wash having one or more of BF3, CO2, SO37, Cu’, Ag*, GaCls, CN’, and CO (figure 10 and column 8, lines 39-40, which teaches the removal of the organic residue 38 and column 9, lines 23-26 teaches the use of a supercritical fluid mixture of ozone and carbon dioxide); depositing a liner 39 on the sidewall of the dielectric layer; and filling the opening with a conductive material 40 (figure 11).

Regarding claim 15, Perng teaches depositing an etch stop layer 32 over the interconnect segment, and wherein neutralizing the charge buildup on the semiconductor device further comprises etching partially through the etch stop layer to expose the interconnect segment (figure 10).

Regarding claim 16, Perng teaches neutralizing the charge buildup on the semiconductor device further comprises rinsing the neutralization wash from the dielectric layer after charge neutralization (column 9, lines 54-57).

Allowable Subject Matter

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-12 and 21-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…modifying the cap layer to form an organometallic film, wherein modifying the cap layer comprises adding ammonia to the top surface of the cap layer; reacting a portion of the ammonia with methyl radicals; and removing hydrogen from the ammonia and methyl groups of the methyl radicals to form the organometallic film on the cap layer.…” in combination with the remaining limitations. Claims 11 and 12 are dependent upon claim 10 and are therefore allowable.

Regarding claim 21, the prior art fails to anticipate or render obvious the claimed invention including “…modifying an upper portion of the second metal to form an organometallic film, wherein modifying the upper portion of the second metal comprises: adding ammonia to the top surface of the cap layer; reacting a portion of the ammonia with methyl radicals; and removing hydrogen from the ammonia and methyl groups of the methyl radicals to form the organometallic film on the cap layer.…” in combination with the remaining limitations. Claims 22-30 are dependent upon claim 21 and are therefore allowable.

Response to Arguments

Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899